Citation Nr: 1728375	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-17 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile or other conveyance and/or adaptive equipment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared at a hearing before the undersigned in October 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to financial assistance in the purchase of an automobile or other conveyance and/or adaptive equipment.  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

During the October 2016 hearing before the undersigned, the Veteran asserted entitlement to financial assistance in the purchase of an automobile or other conveyance and/or adaptive equipment is warranted in his case because the service-connected neurological impairment of his lower extremities equates to loss of use of his feet.  The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) and will be held to exist when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis."  See also 38 C.F.R. § 4.63.  The relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance; and that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Tucker v. West, 11 Vet. App. 369, 373 (1999).

In November 2016, the Veteran submitted a Disability Benefits Questionnaire (DBQ) prepared by his treating physician, E.B., D.O., that indicates the Veteran has severe pain, paresthesias and/or dysesthesias, and numbness in his lower extremities, as well as absence of light touch, position sense, and cold sensation in his lower extremities, feet, and toes; however, E.B., D.O., did not address the relevant question of whether the Veteran has no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  Thus, a VA examination is necessary to make an informed decision on the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion addressing whether it is at least as likely as not (50 percent probability or greater) the Veteran has loss of use of the feet as a result of the service-connected neurological impairment of his lower extremities.  In this regard, the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the Veteran has effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The effects of pain must also be considered in providing the opinion.

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

